Per curiam.

Respondent was admitted to the New York State Bar on December 1,1952. He pleaded guilty to the crime of aiding or assisting the preparation or presentation of a document in connection with the Internal Revenue laws, which document was false in a material matter (U. S. Code, tit. 26, § 7206, subd. [2]).
There is no direct State statutory equivalent but the crime is most closely akin to section 175.45 of the Penal Law, which crime is a misdemeanor. Furthermore, it was stipulated that the offense to which the respondent pleaded guilty is a misdemeanor under the laws of the State of New York.
In mitigation of this crime, the court has considered the prior unblemished record of the respondent, his retirement from active legal practice, his failing health, and the fact that the acts underlying the charge of professional misconduct took place over seven years ago.
Accordingly, we impose the punishment of six months’ suspension.
Mabkewich, J. P., Kupferman, Lupiano, .Steueb and Lane, JJ., concur.
Respondent suspended as an attorney and counselor at law of the State of New York for a period of six months, effective October 30, 1974.